NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       FEB 28 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 RAMIN SARIASLAN,                                No. 16-16095

                  Plaintiff-Appellant,           D.C. No. 2:15-cv-02492-EFB

   v.
                                                 MEMORANDUM*
 RONALD RACKLEY; TIMOTHY
 POLASIK,

                  Defendants-Appellees.

                  Appeal from the United States District Court
                      for the Eastern District of California
              Edmund F. Brennan, Chief Magistrate Judge, Presiding**

                           Submitted February 14, 2017***

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Ramin Sariaslan appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action relating to food that he purchased for Ramadan. We

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
            Sariaslan consented to proceed before a magistrate judge. See 28
U.S.C. § 636.
        ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under 28

U.S.C. § 1915A. Ramirez v. Galaza, 334 F.3d 850, 853 (9th Cir. 2003). We

affirm in part, vacate in part, and remand.

      The district court properly dismissed Sariaslan’s § 1983 claim arising from

an alleged breach of contract because Sariaslan failed to allege facts sufficient to

state a plausible claim for relief. See West v. Atkins, 487 U.S. 42, 48 (1988)

(elements of a § 1983 claim).

      The district court properly dismissed Sariaslan’s § 1983 claim to the extent it

was based on a deprivation of Sariaslan’s property because California state law

provides an adequate post-deprivation remedy. See Barnett v. Centoni, 31 F.3d

813, 816-17 (9th Cir. 1994) (an unauthorized property deprivation is not

cognizable under § 1983 because California state law provides an adequate post

deprivation remedy).

      The district court did not abuse its discretion in dismissing without leave to

amend Sariaslan’s § 1983 claims arising from an alleged breach of contract or

deprivation of property because the deficiencies cannot be cured by amendment.

See Weilburg v. Shapiro, 488 F.3d 1202, 1205 (9th Cir. 2007) (“Dismissal of a pro

se complaint without leave to amend is proper only if it is absolutely clear that the

                                          2                                      16-16095
deficiencies of the complaint could not be cured by amendment.” (citation and

internal quotation marks omitted)); Ramirez, 334 F.3d at 854 (standard of review).

      However, the district court overlooked Sariaslan’s allegations that defendant

Polasik “hindered and blocked” Sariaslan from receiving food that he purchased

for a “religious event without good cause,” while acting under color of authority.

See Jones v. Williams, 791 F.3d 1023, 1031 (9th Cir. 2015) (“A person asserting a

free exercise claim must show that the government action in question substantially

burdens the person’s practice of her religion.”); Shakur v. Schriro, 514 F.3d 878,

888 (9th Cir. 2008) (setting forth Religious Land Use and Institutionalized Persons

Act claim); Shakur, 514 F.3d at 891-92 (setting forth Equal Protection Clause

claim based on administration of kosher meal diet). Accordingly, we vacate the

judgment in part for the district court to consider these allegations in the first

instance, and to determine whether leave to amend would be appropriate. See

Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995) (“[A] pro se litigant is

entitled to notice of the complaint’s deficiencies and an opportunity to amend prior

to dismissal of the action.”).

      AFFIRMED in part, VACATED in part, and REMANDED.




                                           3                                     16-16095